 

Exhibit 10.1

 

EXECUTION COPY

 

TRANSACTION AGREEMENT

 

dated as of

 

August 7, 2019

 

by and among

 

JAKKS PACIFIC, INC.,

 

THE OTHER COMPANY PARTIES THAT ARE

SIGNATORY HERETO,

 

and

 

THE OTHER PARTIES LISTED ON THE SIGNATURE PAGES HERETO

 

 

 

 

TABLE OF CONTENTS

 

    PAGE         Article 1           DEFINITIONS         Section 1.01 Defined
Terms 4 Section 1.02 Other Definitional and Interpretative Provisions 10        
Article 2           TRANSACTIONS         Section 2.01 Transactions 11 Section
2.02 Closing 14         Article 3           OTHER AGREEMENTS OF THE PARTIES;
REPRESENTATIONS AND WARRANTIES         Section 3.01 Execution of Definitive
Agreements 14 Section 3.02 Reasonable Best Efforts; Further Assurances 14
Section 3.03 Representations and Warranties of the Parties 14 Section 3.04
Additional Representations and Warranties of JAKKS 15 Section 3.05 Additional
Representations, Warranties and Agreements of the Consenting Noteholders 17
Section 3.06 Confidentiality 20 Section 3.07 Public Announcements 20 Section
3.08 Pre-Closing Obligations 20 Section 3.09 Recusal 20 Section 3.10 Independent
Nature of Consenting Noteholders’ Obligations and Rights 21 Section 3.11
Stockholder Approval 21 Section 3.12 New Common Equity 22 Section 3.13
Registration Rights Agreement 22 Section 3.14 Withholding 22 Section 3.15
Additional Voting Agreements 22         Article 4           CONDITIONS        
Section 4.01 Conditions to Obligations of the Parties 23         Article 5      
    TERMINATION         Section 5.01 Termination 25 Section 5.02 Effect of
Termination 25

 

 i

 

  

  Article 6           MISCELLANEOUS         Section 6.01 Amendments and Waivers
26 Section 6.02 Entire Agreement 26 Section 6.03 Expenses 26 Section 6.04
Survival 27 Section 6.05 Third Party Beneficiaries 27 Section 6.06 Successors
and Assigns 27 Section 6.07 Severability 27 Section 6.08 Specific Performance 27
Section 6.09 Governing Law 27 Section 6.10 Jurisdiction and Venue 27 Section
6.11 Waiver of Jury Trial 28 Section 6.12 Notices 28 Section 6.13 Waiver 29
Section 6.14 No Recourse 30 Section 6.15 Releases 30 Section 6.16 Counterparts
31

  

Schedules

 

Schedule 2.01 – Transactions

Schedule 2.01(c) – Form of Closing Date Notice to Consenting Noteholders

Schedule 3.04(i) – Voting Agreements

 

Exhibits

 

Exhibit A – Form of New Bylaws

Exhibit B – Form of New Preferred Certificate of Designations

Exhibit C – Form of First Lien Credit Agreement

Exhibit D – Form of New Revolving Credit Facility Credit Agreement

Exhibit E – Form of New Intercreditor Agreement

Exhibit F-1– Form of 2017 Oasis Note Amendment

Exhibit F-2– Form of 2018 Oasis Note Amendment

Exhibit F-3 – Form of 2019 Oasis Note

Exhibit G– Amended and Restated Nominating and Corporate Governance Committee
Charter

Exhibit H – Form of Employment Agreement Amendment

Exhibit I – Escrow Agreement

Exhibit J – Form of Oasis Registration Rights Agreement

Exhibit K – Form of Employment Agreement Acknowledgement

 



 ii

 

 

TRANSACTION AGREEMENT

 

This TRANSACTION AGREEMENT (as amended, supplemented, amended and restated or
otherwise modified from time to time in accordance with the terms hereof, this
“Agreement”) is dated as of August 7, 2019 by and among (i) JAKKS Pacific, Inc.,
a Delaware corporation (“JAKKS”), (ii) certain of JAKKS’ Subsidiaries (as
defined below) and Affiliates (as defined below) listed on the signature pages
hereto (collectively, and together with JAKKS, the “Company” or the “Company
Parties,” and each of the entities that comprise the Company, a “Company
Party”), and (iii) the other parties listed on the signature pages hereto. The
foregoing parties are sometimes referred to herein individually as a “Party” and
together as the “Parties.”

 

RECITALS

 

WHEREAS, JAKKS is party to that certain Credit Agreement, dated as of March 27,
2014 (as amended, supplemented, amended and restated or otherwise modified from
time to time prior to the date hereof in accordance with the terms thereof, and
including all schedules, annexes and exhibits attached thereto, the “Existing
Revolving Credit Facility”), among JAKKS, Disguise, Inc., a Delaware corporation
(“Disguise”), JAKKS Sales LLC, a Delaware limited liability company formerly
known as JAKKS Sales Corporation (“JAKKS Sales”), Maui, Inc., an Ohio
corporation (“Maui”), Moose Mountain Marketing, Inc., a New Jersey corporation
(“Moose”), and Kids Only, Inc., a Massachusetts corporation (“Kids”), as
borrowers, the lenders from time to time party thereto, Wells Fargo Bank,
National Association, as successor agent, and the other parties thereto;

 

WHEREAS, JAKKS is party to that certain Term Loan Agreement, dated as of June
14, 2018 (as amended, supplemented, amended and restated or otherwise modified
from time to time prior to the date hereof in accordance with the terms thereof,
and including all schedules, annexes and exhibits attached thereto, the
“Existing Term Loan Facility”), among JAKKS, Disguise, JAKKS Sales, Maui, Moose,
and Kids, as borrowers, the lenders from time to time party thereto, GACP
Finance Co., LLC, as agent (in such capacity, the “Term Loan Agent”), and the
other parties thereto;

 

WHEREAS, certain Parties are beneficial holders, or investment managers for
beneficial holders, of notes issued under that certain Indenture, dated as of
June 9, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time prior to the date hereof in accordance with the terms
thereof, and including all schedules, annexes and exhibits attached thereto, the
“Convertible Notes Indenture”), among JAKKS, as issuer, and Regions Bank, as
successor trustee (in such capacity, the “Convertible Notes Trustee”), pursuant
to which there is outstanding as of the date hereof $113,000,000 in aggregate
principal amount of JAKKS’ 4.875% Convertible Senior Notes due 2020 (the
“Convertible Notes”);

 

WHEREAS, pursuant to that certain Convertible Senior Note, dated as of November
7, 2017 (as amended, supplemented, amended and restated or otherwise modified
from time to time prior to the date hereof, including all schedules, annexes and
exhibits attached thereto), JAKKS issued to Oasis Investments II Master Fund
Ltd. (“Oasis”), and there is outstanding as of the date hereof, $21,550,000 in
aggregate principal amount of a JAKKS Convertible Senior Note (the “2017 Oasis
Note”);

 

 3 

 

 

WHEREAS, pursuant to that certain Convertible Senior Note, dated as of July 26,
2018 (as amended, supplemented, amended and restated or otherwise modified from
time to time prior to the date hereof, including all schedules, annexes and
exhibits attached thereto), JAKKS issued to Oasis, and there is outstanding as
of the date hereof, $8,000,000 in aggregate principal amount of a JAKKS
Convertible Senior Note (the “2018 Oasis Note” and, together with the 2017 Oasis
Note, the “Oasis Notes”);

 

WHEREAS, (i) the Consenting Convertible Noteholders (as defined below)
beneficially own $103,845,000 in aggregate principal amount of the Convertible
Notes, and (ii) the Consenting Oasis Noteholder holds $7,250,000 in aggregate
principal amount of the Convertible Notes and $29,550,000 in aggregate principal
amount of the Oasis Notes;

 

WHEREAS, the Parties have engaged in arm’s-length, good faith discussions
regarding a proposed restructuring, refinancing, and recapitalization
transaction concerning the Company; and

 

WHEREAS, the Parties have agreed to enter into certain restructuring,
refinancing and recapitalization transactions and desire to set forth certain
terms and conditions relating to, among other things, such restructuring,
refinancing, and recapitalization transactions as described herein.

 

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Parties agree as follows:

 

Article 1

 

DEFINITIONS

 

Section 1.01         Defined Terms.

 

(a)          As used herein, each of the following terms has the following
meaning:

 

“Accredited Investor” means, with respect to any Person, an institutional
“accredited investor” as that term is defined in Rule 501(a)(1), (2), (3), or
(7) under the Securities Act.

 

“Ad Hoc Group Advisors” means, collectively, Stroock & Stroock & Lavan LLP, CMS
Hasche Sigle, Hong Kong LLP, and FTI Consulting, Inc.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person;
provided, however, that notwithstanding the foregoing, an Affiliate shall not
include any “portfolio company” or “portfolio investment” (as such terms are
customarily used among institutional investors) of any Person. For the purpose
of this definition, the term “control” (including, with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”), as
used with respect to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise. It is understood that none of the Consenting Convertible Noteholders
shall be deemed an Affiliate of the Company solely because an officer, director
or employee of such Consenting Convertible Noteholder or one of its Affiliates
serves as a Series A Preferred Director (as defined in the New Preferred
Certificate of Designations).

 

“Amended and Restated Nominating and Corporate Governance Committee Charter”
means the Amended and Restated Nominating and Corporate Governance Committee
Charter to be adopted by the Board subject to and effective upon the Closing in
the form set forth on Exhibit G.

 

“Amended and Restated Oasis Notes” means (i) the Amended and Restated Oasis
Notes requested by the Company Parties to memorialize the amended terms of the
Oasis Notes set forth on Exhibit F-1 and Exhibit F-2 hereto, and (ii) the
additional note to be issued to Oasis pursuant to Section 2.01(b)(iii) hereof in
the form set forth on Exhibit F-3 hereto (the “New Oasis Note”).

 

 4 

 

 

“Board” means the board of directors of JAKKS.

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by applicable
Law to close.

 

“Certificate of Incorporation” means the Certificate of Incorporation of JAKKS,
as the same may be amended or amended and restated from time to time, including
by the New Preferred Certificate of Designations.

 

“Classified Board Proposal” means a proposal to amend the Certificate of
Incorporation to classify the Board into three (3) classes, designated Class I,
Class II and Class III, with staggered three (3)-year terms, with Class I
comprised of two (2) Common Directors (as defined in the New Bylaws) (with their
terms expiring at the annual meeting of stockholders to be held in 2021), Class
II comprised of three (3) Common Directors, two (2) of whom shall be the New
Independent Common Directors (as defined in the New Bylaws) (with their terms
expiring at the annual meeting of stockholders to be held in 2022), and Class
III comprised of two (2) Series A Preferred Directors (as defined in the New
Bylaws) (with their terms expiring at the annual meeting of stockholders to be
held in 2023), such classification to be effective as of the date of the annual
meeting of stockholders to be held in 2020, or if later, the date of the
stockholders’ meeting at which the Classified Board Proposal is approved.

 

“Closing Date” means the date of the Closing.

 

“Common Stock” means the authorized common stock, par value $0.001 per share, of
JAKKS.

 

“Confidential Information” means all non-public or confidential information,
written or oral and in any format, pertaining to the Transactions, JAKKS and its
Subsidiaries and Affiliates (collectively, the “JAKKS Entities,” and each a
“JAKKS Entity”) and the business of the JAKKS Entities which has been or will be
furnished to any Person or any Representative of such Person, including that
portion of all analyses, estimates, projections, compilations, forecasts,
studies, summaries, notes, data or other documents prepared by any Person or its
Representatives to the extent they contain or reflect any Confidential
Information; provided that the term “Confidential Information” does not include
information that (i) is or becomes generally available to the public other than
as a result of a disclosure by a Person or its Representatives to whom
Confidential Information is provided that is known to be in violation of any
confidentiality agreement or other contractual, legal or fiduciary obligation of
confidentiality to any JAKKS Entity with respect to such information, (ii) a
Person can reasonably show was within such Person’s possession, or the
possession of one or more of its Representatives, prior to it being furnished to
such Person by or on behalf of any JAKKS Entity, provided that the source of
such information was not known by such Person to be bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to any of the JAKKS Entities, any of their Representatives or
any other party with respect to such information, (iii) was independently
developed by a Person or its Representatives to whom Confidential Information is
provided without use of, reference to or reliance upon Confidential Information,
(iv) is expressly permitted by the JAKKS Entities or their Representatives to be
disclosed to third parties on a non-confidential basis, or (v) is or becomes
generally available to a Person or its Representatives to whom Confidential
Information is provided, or was obtained from a third party on a
non-confidential basis from a source not known to such Person or its
Representatives, at the time of such disclosure, (a) to be prohibited from
disclosing such information by a contractual, legal or fiduciary obligation to
any JAKKS Entity or any of its Representatives, or (b) to have received such
information as a result of any breach of any other contractual, legal or
fiduciary or other obligation to the JAKKS Entities or their Representatives to
keep such information confidential.

 

 5 

 

 

“Consenting Convertible Noteholders” means the beneficial holders, or the
investment managers for the beneficial holders, of the Convertible Notes other
than Oasis and its Affiliates, in their capacities as such, that have executed
this Agreement as set forth on the signature pages hereto, or have become
parties to this Agreement through a Joinder pursuant to Section 3.05(a)(iv).

 

“Consenting Convertible Noteholders Registration Rights Agreement” means that
certain registration rights agreement to be entered into within thirty (30) days
after the Closing Date by and among JAKKS and the Consenting Convertible
Noteholders relating to, among other things, the registration of the shares of
Common Stock issued on the Closing Date, which registration rights agreement
shall be substantially similar to, and shall confer registration rights that are
pari passu, and shared on a pro rata basis, with the registration rights of
Oasis as set forth in, the Oasis Registration Rights Agreement set forth on
Exhibit J hereto and otherwise in form and substance reasonably acceptable to
the Consenting Convertible Noteholders.

 

“Consenting Noteholders” means, collectively, the Consenting Convertible
Noteholders and the Consenting Oasis Noteholder.

 

“Consenting Oasis Noteholder” means the holder of the Oasis Notes that has
executed this Agreement as set forth on the signature pages hereto, or any
future holders of any Oasis Notes that have become parties to this Agreement
through a Joinder pursuant to Section 3.05(a)(iv).

 

“Consenting Oasis Noteholder Advisor” means Schulte Roth & Zabel LLP.

 

“Damages” means any damages, liabilities, losses, injuries, contributions,
indemnities, compensation, obligations, costs, attorney’s fees and expenses of
any kind and nature whatsoever, whether known or unknown, fixed or contingent,
in law or in equity, sounding in tort or in contract and whether or not
asserted.

 

“Employment Agreement Acknowledgements” means the acknowledgements regarding
certain enumerated provisions in the JAKKS employment agreements of Jack McGrath
and Brent Novak, in the form set forth on Exhibit L hereto.

 

“Employment Agreement Amendment” means Amendment No. 3 to the Second Amended and
Restated Employment Agreement of Stephen Berman to be executed and otherwise
become effective upon the Closing in the form set forth on Exhibit H hereto.

 

“Enforceability Exceptions” means (a) bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws affecting or relating
to enforcement of creditors’ rights generally and (b) general principles of
equity, whether such enforceability is considered in a proceeding at law or in
equity.

 

“Escrow Agreement” means that certain escrow agreement to be entered into on or
about the date of this Agreement between Cortland Capital Market Services LLC,
as escrow agent (in such capacity, the “Escrow Agent”) and the funding entities
parties thereto, attached hereto as Exhibit I.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended (together
with the rules and regulations promulgated thereunder).

 

 6 

 

 

“First Lien Credit Agreement” means that certain First Lien Term Loan Facility
Credit Agreement, dated as of the Closing Date (as amended, supplemented,
amended and restated or otherwise modified from time to time in accordance with
the terms thereof, and including all schedules, annexes and exhibits attached
thereto), among JAKKS, Disguise, JAKKS Sales, Maui, Moose, and Kids, as
borrowers, the lenders from time to time party thereto, Cortland Capital Market
Services LLC (“Cortland”), as administrative agent, and the other parties
thereto, substantially in the form set forth on Exhibit C hereto.

 

“First Lien Obligations” means the first lien term loan obligations pursuant to
the First Lien Credit Agreement in an aggregate principal amount equal to (a)
the aggregate principal amount of Convertible Notes tendered by the Consenting
Convertible Noteholders pursuant to this Agreement, plus (b) accrued and unpaid
interest on such Convertible Notes to the Closing Date, plus (c) the New Money
Investment.

 

“Governance Agreements” means each of the Voting Agreements, the New Bylaws, the
Amended and Restated Nominating and Corporate Governance Committee Charter, and
the New Preferred Certificate of Designations.

 

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local government, political subdivision, governmental, regulatory or
administrative authority, instrumentality, agency, body or commission,
self-regulatory organization or any court, tribunal, or judicial or arbitral
body.

 

“Insolvency Proceeding” means any proceeding, proposal, corporate action or
other procedure commenced or other step taken (including the making of an
application, the presentation of a petition, the filing or service of a notice
or the passing of a resolution) by or against any person under any provision of
Title 11 of the U.S. Code or any other applicable state, provincial, territorial
or federal bankruptcy or insolvency laws in effect from time to time in any
jurisdiction, including any law of any jurisdiction permitting a debtor to
obtain a stay or a compromise of the claims of its creditors against it and
including any rules and regulations pursuant thereto, including winding-up,
dissolution, administration, assignments for the benefit of any class of
creditors, formal or informal moratoria, compositions, compromises, suspension
of payments, extensions generally with any class of creditors, or proceedings
seeking reorganization (by way of voluntary arrangement, scheme of arrangement
or otherwise), arrangement, or other similar relief (including suspension of
payments), or a custodian or a trustee, receiver, monitor, liquidator,
administrator, administrative receiver, compulsory manager or similar custodian
is appointed for, or takes charge of, all or substantially all of the property
of any person.

 

“Law” means any transnational, domestic or foreign federal, state or local
statute, law, ordinance, regulation, rule, code, order or other requirement or
rule of law, including the common law.

 

“Material Adverse Effect” means any material adverse effect on: (i) the
business, properties, assets, liabilities, operations, results of operations,
condition (financial or otherwise) or prospects of any Company Party,
individually or taken as a whole; (ii) the legality, validity, binding effect or
enforceability of any of the Transaction Documents with respect to any Company
Party; or (iii) the authority or ability of any Company Party to perform its
obligations hereunder and under the other Transaction Documents.

 

“New Bylaws” means the Second Amended and Restated Bylaws of JAKKS, to be
adopted by the Board subject to and effective upon the Closing, in the form set
forth on Exhibit A hereto.

 

“New Common Equity” means the number of shares of Common Stock, having the
rights, restrictions and limitations (and subject to the rights of holders of
Preferred Stock) set forth in the Certificate of Incorporation and the New
Bylaws, equal to 19.9% of the outstanding shares of Common Stock (determined
prior to the consummation of the Transactions contemplated by this Agreement) as
of the Closing Date.

 

 7 

 

 

“New Intercreditor Agreement” means that certain intercreditor agreement
governing the intercreditor relationships between the lenders under the New
Revolving Credit Facility and the holders of the First Lien Obligation to be
executed and otherwise become effective upon the Closing substantially in the
form set forth on Exhibit E hereto.

 

“New Management Incentive Plan” means JAKKS’ Amended and Restated Management
Incentive Plan to be adopted after the Closing Date by the Board.

 

“New Money Investment” means the total amount of $30,000,000 in cash to be
delivered by the Consenting Convertible Noteholders at the Closing in accordance
with Section 2.01(a).

 

“New Preferred Certificate of Designations” means the Certificate of
Designations of the New Preferred Stock to be filed with the Secretary of State
of the State of Delaware prior to the Closing and effective as of the Closing in
the form set forth on Exhibit B hereto.

 

“New Preferred Equity” means the 200,000 shares of Series A Senior Preferred
Stock of JAKKS, such shares having the rights, restrictions and limitations set
forth in the New Preferred Certificate of Designations, to be issued by JAKKS at
Closing.

 

“New Revolving Credit Facility” means that certain revolving credit facility
which on the Closing Date shall replace the Existing Revolving Credit Facility,
pursuant to the New Revolving Credit Facility Credit Agreement.

 

“New Revolving Credit Facility Credit Agreement” means that certain Amended and
Restated Credit Agreement, dated as of the Closing Date (as amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with the terms thereof, and including all schedules, annexes and
exhibits attached thereto), among JAKKS, Disguise, JAKKS Sales, Maui, Moose, and
Kids, as borrowers, the lenders from time to time party thereto, Wells Fargo
Bank, National Association, as administrative agent, and the other parties
thereto, substantially in the form set forth on Exhibit D hereto.

 

“New Securities” means, collectively, the New Common Equity and New Preferred
Equity.

 

“Nominating Committee” means the Nominating and Corporate Governance Committee
of the Board.

 

“Notes” means, collectively, the Convertible Notes and the Oasis Notes.

 

“Oasis Registration Rights Agreement” means that certain registration rights
agreement dated as of the Closing Date by and among JAKKS and the Oasis
Consenting Noteholders relating to, among other things, the registration of the
resale of the shares of Common Stock issuable upon conversion of the Amended and
Restated Oasis Notes, in the form set forth on Exhibit J.

 

“Organizational Documents” means, with respect to any Person (other than an
individual), the certificate or articles of incorporation or organization or
memorandum of association of such Person (including, if applicable, any
certificates of designation associated therewith) and any limited liability
company, operating or partnership agreement, bylaws, bye-laws, trust agreement
or similar documents or agreements relating to the legal organization or
governance of such Person, in each case as may be amended from time to time in
accordance therewith.

 

 8 

 

 

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“Preferred Stock” means the authorized preferred stock, par value $0.001 per
share, of JAKKS.

 

“Representatives” means any Person or such Person’s Affiliates and its and its
Affiliates’ respective directors, managers, officers, partners, members,
employees, current investors, prospective investors, advisors (including,
without limitation, attorneys, accountants, consultants, bankers and financial
advisors), experts, representatives or agents.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended (together with the
rules and regulations promulgated thereunder).

 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time, directly or indirectly, owned by such Person.

 

“Transaction Documents” means, collectively, this Agreement, the Oasis
Registration Rights Agreement, the Amended and Restated Oasis Notes, the Voting
Agreements, the New Bylaws, the Amended and Restated Nominating and Corporate
Governance Committee Charter, the First Lien Credit Agreement, the New
Intercreditor Agreement, the New Preferred Certificate of Designations, the New
Revolving Credit Facility Credit Agreement, the Employment Agreement Amendment,
the Employment Agreement Acknowledgements, the Escrow Agreement, and any
additional definitive documents relating to any of the foregoing.

 

“Voting Agreements” means, collectively, each of the Voting Agreements to be
executed and delivered by JAKKS and certain of its stockholders, each in forms
agreed upon by the Consenting Convertible Noteholders, and, in the case of the
Voting Agreement to be executed and delivered by the Consenting Oasis
Noteholder, in a form agreed upon by the Consenting Oasis Noteholder and the
Consenting Convertible Noteholders.

 

(b)          Each of the following terms is defined in the Section set forth
opposite such term:

 

Term   Section       2017 Oasis Note   Recitals 2018 Oasis Note   Recitals
Agreement   Preamble Claim   Section 6.15 Claims   Section 6.15 Closing  
Section 2.02(a) Company   Preamble Company Parties   Preamble Company Party  
Preamble Convertible Notes   Recitals Convertible Notes Indenture   Recitals
Convertible Notes Trustee   Recitals Disguise   Recitals

 

 9 

 

  

DTC   Section 2.01(a)(i)(B) End Date   Section 5.01(b) Escrowed Cash Amount  
Section 2.01(a)(i)(A) Escrowed Convertible Notes   Section 2.01(a)(i)(B)
Escrowed Oasis Convertible Notes   Section 2.01(b)(ii) Existing Revolving Credit
Facility   Recitals Existing Term Loan Facility   Recitals GAAP   Section
3.04(g) JAKKS   Preamble JAKKS Sales   Recitals Joinder   Section 3.05(a)(iv)
Kids   Recitals Legal Restraint   Section 4.01(a) Maui   Recitals Moose  
Recitals NASDAQ   Section 3.11 Non-Recourse Party   Section 6.14 Oasis  
Recitals Oasis Notes   Recitals Oasis Notes Cash Interest Payment   Section
2.01(b)(iii) Parties   Preamble Party   Preamble Related Party   Section 6.15
Releasees   Section 6.15 Releasing Parties   Section 6.15 Rule 144   Section
3.05(c)(i) Rule 144A   Section 3.05(c)(i) SEC Documents   Section 3.04(g)
Securities Law Restrictions   Section 3.05(c)(i) Stockholder Approval   Section
3.11 Stockholder Meeting   Section 3.11 Term Loan Agent   Recitals Transactions
  Section 2.01 Transfer   Section 3.05(a)(iv)

 

Section 1.02         Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections and Exhibits are to Articles, Sections
and Exhibits of this Agreement unless otherwise specified. All Schedules or
Exhibits annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Schedule or Exhibit but not otherwise defined therein shall
have the meaning as defined in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term, the
singular. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. All references to a particular statute or other Law shall be deemed to
include all rules and regulations thereunder in effect from time to time.
References to any Person include the successors and permitted assigns of that
Person. References from or through any date mean, unless otherwise specified,
from and including or through and including, respectively.

 

 10 

 

 

Article 2

 

TRANSACTIONS

 

Section 2.01         Transactions. Upon the terms and subject to the conditions
set forth herein, each Consenting Noteholder hereby agrees with the Company, and
the Company hereby agrees with each Consenting Noteholder, that, at and
effective as of the Closing, each of the following transactions (the
“Transactions”) shall occur on the Closing Date (except that the delivery of the
New Money Investment into escrow described in subparagraph (a)(i)(A) below and
the delivery of the Convertible Notes into escrow described in subparagraphs
(a)(i)(B) and (b)(ii) below shall occur at least one (1) Business Day prior to
the Closing Date as set forth in such subparagraphs):

 

(a)          Convertible Noteholder Transactions.

 

(i)          At least one (1) Business Day prior to the Closing Date, each
Consenting Convertible Noteholder:

 

(A)        shall deliver, or cause to be delivered, to the Escrow Agent, to be
held and applied at the Closing (subject to written confirmation by the Company
and by the Consenting Convertible Noteholders (or on their behalf by Stroock &
Stroock & Lavan LLP, as an Ad Hoc Group Advisor) as to satisfaction (or waiver
in writing by the Consenting Convertible Noteholders) of the conditions to
Closing set forth herein) in accordance with the Escrow Agreement, cash in the
amount set forth on Schedule 2.01 opposite the name of such Consenting
Convertible Noteholder, which amount shall be equal to such Consenting
Convertible Noteholder’s pro rata share (based on the principal amount of the
Convertible Notes beneficially owned by (or by funds or accounts managed by)
such Consenting Convertible Noteholder relative to the aggregate principal
amount of the Convertible Notes beneficially owned by (or by funds or accounts
managed by) all Consenting Convertible Noteholders) of the New Money Investment,
and which, together with the cash amount from, or from funds or accounts managed
by, each other Consenting Convertible Noteholder, shall total the New Money
Investment (the “Escrowed Cash Amount”), by wire transfer of immediately
available funds in U.S. dollars to an account with the Escrow Agent specified by
the Company; and

 

(B)         agrees to effect, or cause to be effected, by book entry transfer,
in accordance with the applicable procedures of The Depository Trust Company
(“DTC”), the delivery in escrow to the Convertible Notes Trustee of the
aggregate principal amount of Convertible Notes set forth under its signature
hereto (the “Escrowed Convertible Notes”).

 

(ii)         At the Closing, subject to written confirmation by the Company and
by the Consenting Convertible Noteholders (or on their behalf by Stroock &
Stroock & Lavan LLP, as an Ad Hoc Group Advisor) as to satisfaction (or waiver
in writing by the Consenting Convertible Noteholders) of the conditions to
Closing set forth herein, (x) the Escrow Agent shall, in accordance with the
Escrow Agreement, deliver to JAKKS the Escrowed Cash Amount, and (y) the Company
shall instruct the Convertible Notes Trustee to cancel the Escrowed Convertible
Notes, in exchange for the issuance by JAKKS to, or to funds or accounts managed
by, each such Consenting Convertible Noteholder, in accordance with Schedule
2.01 or as otherwise stated by a Consenting Convertible Noteholder in written
instructions to be delivered to JAKKS prior to the Closing Date, of the
following:

 

 11 

 

 

(A)         the number of shares of New Common Equity as set forth on Schedule
2.01 opposite the name of such Consenting Convertible Noteholder, evidenced by
one or more share certificates in the name of, or in accordance with the written
instructions delivered by, such Consenting Convertible Noteholder;

 

(B)         the number of shares of New Preferred Equity as set forth on
Schedule 2.01 opposite the name of such Consenting Convertible Noteholder,
evidenced by one or more share certificates in the name of, or in accordance
with the written instructions delivered by, such Consenting Convertible
Noteholder; and

 

(C)         First Lien Obligations in the principal amount set forth on Schedule
2.01 opposite the name of such Consenting Convertible Noteholder.

 

(iii)        Each of the Consenting Convertible Noteholders acknowledges and
agrees that the receipt by, or by funds or accounts managed by, such Consenting
Convertible Noteholder of the New Common Equity, New Preferred Equity, and First
Lien Obligations set forth opposite its name on Schedule 2.01 shall be in
consideration for the New Money Investment and the surrender by, or by funds or
accounts managed by, such Consenting Convertible Noteholder of all Convertible
Notes beneficially owned by, or by funds or accounts managed by, such Consenting
Convertible Noteholder, and shall be in full satisfaction of any and all
obligations owed to, or to funds or accounts managed by, such Consenting
Convertible Noteholder in connection with the Convertible Notes beneficially
owned by, or by funds or accounts managed by, such Consenting Convertible
Noteholder, as set forth below such Consenting Convertible Noteholders’
signature hereto, including the aggregate principal amount of, and the accrued
but unpaid interest on such Convertible Notes and any and all fees, premium,
expenses and other obligations with respect to such Convertible Notes.

 

(b)          Oasis Noteholder Transactions.

 

(i)          At the Closing, without the need for any further approval,
documentation or action of any kind by the Consenting Oasis Noteholder or the
Company, the Oasis Notes shall be amended pursuant to the terms of Exhibit F-1
and Exhibit F-2 hereto.

 

(ii)         At least one (1) Business Day prior to the Closing Date, the
Consenting Oasis Noteholder agrees to effect, by book entry transfer, in
accordance with the applicable procedures of DTC, the delivery to the
Convertible Notes Trustee of the aggregate principal amount of Convertible Notes
set forth under its signature hereto (the “Escrowed Oasis Convertible Notes”).

 

(iii)        At the Closing, subject to written confirmation by the Company and
by the Consenting Oasis Noteholder (or on their behalf by Schulte Roth & Zabel
LLP as legal counsel to the Consenting Oasis Noteholder) as to satisfaction (or
waiver in writing by the Consenting Oasis Noteholder) of the conditions to
Closing set forth herein, (x) the Company shall instruct the Convertible Notes
Trustee to cancel the Escrowed Oasis Convertible Notes, in exchange for the
issuance by JAKKS to the Consenting Oasis Noteholder of the New Oasis Note, and
(y) the Company shall pay to the Consenting Oasis Noteholder the amount of
accrued but unpaid interest with respect to the Oasis Notes and the Escrowed
Oasis Convertible Notes set forth opposite the name of the Consenting Oasis
Noteholder on Schedule 2.01 (the “Oasis Notes Cash Interest Payment”).

 

 12 

 

 

(iv)        The Consenting Oasis Noteholder acknowledges and agrees that the
receipt of the Amended and Restated Oasis Notes and the Oasis Notes Cash
Interest Payment shall be in full satisfaction of any and all obligations owed
to the Consenting Oasis Noteholder in connection with the Oasis Notes and the
Convertible Notes beneficially owned by the Consenting Oasis Noteholder, as set
forth below the Consenting Oasis Noteholder’s signature hereto, including the
aggregate principal amount of, and the accrued but unpaid interest on such Oasis
Notes and Convertible Notes and any and all fees, premium, expenses and other
obligations with respect to such Oasis Notes and Convertible Notes.

 

(c)          Revisions to Schedule 2.01. If the Closing Date is after August 9,
2019, then the Company shall provide a notice not less than one (1) Business Day
prior to the Closing Date to the Consenting Noteholders substantially in the
form of Schedule 2.01(c) setting forth:

 

(i)          the revised Closing Date; and

 

(ii)         taking into account the revised Closing Date, a revised Schedule
2.01 solely with respect to revisions to calculate the revised accrued but
unpaid interest owed to:

 

(A)        each Consenting Convertible Noteholder as of the revised Closing Date
on account of the Convertible Notes, and any additional First Lien Obligations
to be issued to such Consenting Convertible Noteholder as a result of such later
Closing Date; and

 

(B)         the Consenting Oasis Noteholder on account of the Oasis Notes Cash
Interest Payment as of the revised Closing Date as a result of such later
Closing Date.

 

(d)          Certain Governance Agreements.

 

(i)          At the Closing, the New Preferred Certificate of Designations will
become effective having previously been duly filed with the Secretary of State
of the State of Delaware.

 

(ii)         At the Closing, each of JAKKS and the Consenting Oasis Noteholder
agrees to enter into the Oasis Registration Rights Agreement.

 

(iii)        At the Closing, JAKKS shall enter into Voting Agreements with each
of (v) Hong Kong Meisheng Cultural Company Limited, (w) the Consenting Oasis
Noteholder, (x) Consenting Convertible Noteholders holding, together with the
Convertible Notes held by the Consenting Oasis Noteholder, at least ninety
percent (90%) in principal amount of the Convertible Notes, (y) the current
directors and officers of JAKKS beneficially owning shares of Common Stock, and
(z) certain additional stockholders, which shall become effective as of the
Closing and that, collectively, cover at least forty-five percent (45%) of the
total outstanding Common Stock immediately after giving effect to the
consummation of the Transactions.

 

(iv)        At the Closing, the New Bylaws will become effective having been
adopted by the Board subject to, and contemporaneously with, the Closing.

 

(v)         At the Closing, the Amended and Restated Nominating and Corporate
Governance Committee Charter will become effective having been adopted by the
Board as the charter of the Nominating Committee subject to, and
contemporaneously with, the Closing.

 

 13 

 

 

(e)          Employment Agreement Amendment. At the Closing, the Employment
Agreement Amendment will become effective having been adopted subject to, and
contemporaneously with, the Closing by JAKKS and the applicable employee.

 

(f)          Existing Term Loan Facility. On the Closing Date, JAKKS will use a
combination of (a) proceeds from the New Money Investment, and (b) cash on hand
to pay in full the outstanding amounts and to satisfy any other payment
obligations due under the Existing Term Loan Facility.

 

(g)          Existing Revolving Credit Facility. On the Closing Date, JAKKS will
enter into the New Revolving Credit Facility Credit Agreement providing for a
$60,000,000 New Revolving Credit Facility.

 

Section 2.02         Closing.

 

(a)          The closing of the Transactions (the “Closing”) shall take place at
the offices of Skadden, Arps, Slate, Meagher & Flom LLP, 300 S. Grand Avenue,
Suite 3400, Los Angeles, California 90071, or remotely by the exchange of
documents and signatures (or their electronic counterparts), one (1) Business
Day after the day on which all conditions set forth in Article 4 have been
satisfied or, to the extent permitted under applicable Law, waived in writing by
the Party or Parties entitled to the benefit of such conditions (other than
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or, to the extent permitted under applicable Law, waiver in
writing of those conditions at the Closing by the Party or Parties entitled to
the benefit of such conditions), or at such other time or place as JAKKS and the
Consenting Noteholders may mutually agree in writing.

 

(b)          All Transactions and other acts, deliveries and confirmations
comprising the Closing, regardless of chronological sequence, shall be deemed to
occur contemporaneously and simultaneously upon the occurrence of the last act,
delivery or confirmation of the Closing, and none of such acts, deliveries or
confirmations shall be effective unless and until the last of the same shall
have occurred.

 

Article 3

 

OTHER AGREEMENTS OF THE PARTIES; REPRESENTATIONS AND WARRANTIES

 

Section 3.01         Execution of Definitive Agreements. (a) JAKKS shall, and
shall cause each other Company Party to, and (b) each Consenting Noteholder
shall, deliver to each counterparty to a Transaction Document, a duly executed
counterpart of each Transaction Document which such Party is required to execute
and deliver pursuant to this Agreement or any of the other Transaction
Documents.

 

Section 3.02         Reasonable Best Efforts; Further Assurances. Subject to the
terms and conditions of this Agreement, the Parties will use their reasonable
best efforts to take, or cause to be taken, all actions and to do, or cause to
be done, all things necessary or desirable under Laws to consummate the
Transactions. Each Party shall execute and deliver such instruments, documents,
or other writings as may be reasonably necessary to confirm and carry out and to
effectuate the Transactions and the intent and purposes of this Agreement.

 

Section 3.03         Representations and Warranties of the Parties. Each of the
Consenting Noteholders (on behalf of itself and not on behalf of any other
Consenting Noteholder) hereby represents and warrants to each Company Party, and
each Company Party hereby represents and warrants to each Consenting Noteholder,
as follows as of the date hereof and as of the Closing Date:

 

 14 

 

 

(a)          Due Organization; Authorization. Such Party is duly formed, validly
existing and in good standing under the laws of its jurisdiction of formation.
The execution, delivery and performance by such Party of the Transaction
Documents to which such Party is a party and the consummation by such Party of
the transactions contemplated hereby and thereby are within such Party’s legal
powers and capacity. The execution and delivery by such Party of the Transaction
Documents to which such Party is a party and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized and approved, and no other proceeding, consent or authorization on
the part of such Party is necessary to authorize entry into this Agreement and
the other Transaction Documents to which such Party is a party or to consummate
the transactions contemplated hereby and thereby. Assuming the due
authorization, execution and delivery of this Agreement and the other
Transaction Documents to which such Party is a party by the other parties hereto
and thereto, this Agreement and the other Transaction Documents to which such
Party is a party each constitutes a valid and binding agreement of such Party,
enforceable against such Party in accordance with its terms, subject to the
Enforceability Exceptions.

 

(b)          Governmental Authorization. The execution, delivery and performance
by such Party of this Agreement and the other Transaction Documents to which
such Party is a party and the consummation by such Party of the transactions
contemplated hereby and thereby require no action by or in respect of, or filing
with, any Governmental Authority (except for any filings required following the
date of this Agreement under the Securities Act or Exchange Act).

 

(c)          Non-Contravention. The execution, delivery and performance by such
Party of this Agreement and the other Transaction Documents to which such Party
is a party and the consummation by such Party of the relevant transactions
contemplated hereby and thereby do not and will not (i) violate the
Organizational Documents of such Party that is not a natural person, (ii)
violate any applicable Law, rule or regulation binding on such Party or any
judgment, injunction, order or decree to which such Party is a party or is bound
or (iii) require any consent or other action by any Person or constitute a
default under, or give rise to any right of termination, cancellation or
acceleration of, or any right of a third party to require repayment, redemption
or repurchase by the Company of, any right or obligation of such Party under any
agreement or other instrument binding upon such Party, other than such consents,
actions, defaults or rights of termination, cancellation or acceleration under
contracts that are not material, or, in the case of the Company, that would not,
individually or in the aggregate, result in a Material Adverse Effect.

 

Section 3.04         Additional Representations and Warranties of JAKKS. JAKKS
hereby represents and warrants to the other Parties as follows on the date
hereof and on the Closing Date:

 

 15 

 

 

(a)          Valid Issuance. As of the Closing Date, the New Preferred
Certificate of Designations shall have been duly filed with the Secretary of
State of the State of Delaware and the New Common Equity, and New Preferred
Equity to be issued hereunder will have been duly authorized by JAKKS and when
delivered to, and the consideration specified herein is paid by, the Consenting
Convertible Noteholders on the Closing Date in accordance with the terms of this
Agreement, will be validly issued, fully paid and non-assessable and will not be
subject to, and will not have been issued in violation of, any preemptive,
participation, rights of first refusal or other similar rights. As of the
Closing Date, the Amended and Restated Oasis Notes will have been duly
authorized by JAKKS and, when executed and delivered to the Consenting Oasis
Noteholder against delivery of the Oasis Notes and the Escrowed Oasis
Convertible Notes, as applicable, in accordance with the terms of this
Agreement, the Amended and Restated Oasis Notes will be valid and binding
obligations of JAKKS, enforceable against JAKKS in accordance with their terms,
except that such enforcement may be subject to (a) bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other similar laws affecting
or relating to enforcement of creditors’ rights generally, and (b) general
principles of equity, whether such enforceability is considered in a proceeding
at law or in equity. The Amended and Restated Oasis Notes (a) will be
authorized, executed and delivered in a transaction exempt from the registration
requirements of the Securities Act pursuant to Section 3(a)(9) of the Securities
Act, (b) will be approved under Rule 16b-3 of the Exchange Act, (c) will, at the
Closing, be free of any restrictions on resale by the holder thereof pursuant to
Rule 144 promulgated under the Securities Act other than such restrictions
imposed on such holder by virtue of its affiliate status with the Company and
free of any restrictive legend, and (d) will be authorized, executed and
delivered in compliance with all applicable state and federal laws. For the
purposes of Rule 144 promulgated under the Securities Act, the Company
acknowledges that (i) the holding period of the Amended and Restated Oasis Notes
issued in exchange of the 2017 Oasis Note and of any other securities that may
be issued to the Consenting Oasis Noteholder pursuant to the terms of such
Amended and Restated Oasis Notes may be tacked onto the holding period of the
2017 Oasis Note and that the holding period of the 2017 Oasis Note may be tacked
onto the holding period of the Convertible Notes that were surrendered to JAKKS
upon issuance to the Consenting Oasis Noteholder of the 2017 Oasis Note, (ii)
the holding period of the Amended and Restated Oasis Notes issued in exchange of
the 2018 Oasis Note and of any other securities that may be issued to the
Consenting Oasis Noteholder pursuant to the terms of such Amended and Restated
Oasis Notes may be tacked onto the holding period of the 2018 Oasis Note and
that the holding period of the 2018 Oasis Note may be tacked onto the holding
period of the Convertible Notes that were surrendered to JAKKS upon issuance to
the Consenting Oasis Noteholder of the 2018 Oasis Note, and (iii) the holding
period of the New Oasis Note issued in exchange of the Escrowed Oasis
Convertible Notes and of any other securities that may be issued to the
Consenting Oasis Noteholder pursuant to the terms of such New Oasis Note may be
tacked onto the holding period of the Escrowed Oasis Convertible Notes, and
JAKKS agrees not to take a position contrary thereto. Subject to receipt of any
required approval of JAKKS stockholders as set forth in Section 3.11 with
respect to any shares of Common Stock issuable in excess of the Exchange Cap (as
defined in the Amended and Restated Oasis Notes), the shares of Common Stock
issuable pursuant to the terms of the Amended and Restated Oasis Notes have been
duly authorized and reserved by JAKKS for issuance pursuant to the terms of the
Amended and Restated Oasis Notes and, when issued pursuant to the terms of the
Amended and Restated Oasis Notes, will be validly issued, fully paid and
non-assessable, and the issuance of the shares of Common Stock issuable pursuant
to the terms of the Amended and Restated Oasis Notes will not be subject to any
preemptive, participation, rights of first refusal or other similar rights.

 

(b)          Capitalization. As of the Closing, after giving effect to the
consummation of the Transactions, (i) the authorized capitalization of JAKKS
shall consist of (A) 100,000,000 shares of Common Stock, and (B) 5,000,000
shares of Preferred Stock, including 200,000 shares of New Preferred Equity, and
(ii) the number of shares of (A) total Common Stock outstanding shall be
35,265,075 shares (including 5,853,002 shares of New Common Equity but not
including 3,112,840 treasury shares), and (B) New Preferred Equity outstanding
shall be 200,000 shares, (iii) 37,747,665 shares of Common Stock shall be
reserved for future issuance upon conversion of outstanding Convertible Notes
and Amended and Restated Oasis Notes, and (iv) 940,885 shares of Common Stock
shall be reserved for future issuance pursuant to outstanding employee equity
awards.

 

(c)          Financing. The Company Parties will have sufficient funds on hand
(after giving effect to the incurrence of the First Lien Obligations) to
consummate the transactions contemplated hereby, including the payment of all
related fees and expenses.

 

(d)          New Money Investment. The New Money Investment shall be sufficient
for the payment of each of the cash payments and disbursements required to be
made by the Company Parties at the Closing pursuant to this Agreement, and all
related fees and expenses.

 

 16 

 

 

(e)          Equity Issuance. The issuance of the New Common Equity and New
Preferred Equity does not violate any agreements to which any of the Company
Parties is currently a party and does not violate, or result in, any preemptive
rights of third parties.

 

(f)          Other Material Agreements. No material agreements to which JAKKS or
any Company Party is a party shall be terminated or invalidated solely due to
the consummation of the Transactions, except as expressly contemplated by the
Transaction Documents.

 

(g)          SEC Documents. Since January 1, 2018, JAKKS has filed with (or
furnished to) the SEC, on a timely basis, all forms, reports and other documents
required to be filed with or furnished to the SEC under the Securities Act or
the Exchange Act (collectively, with any amendments thereto, the “SEC
Documents”). The consolidated financial statements included in the SEC Documents
(including the related notes and schedules thereto) have been prepared in all
material respects in accordance with United States generally accepted accounting
principles (“GAAP”) applied on a consistent basis during the periods involved
(except as may be indicated therein or in the notes thereto) and, on that basis,
fairly presented in all material respects the consolidated financial position,
results of operations, changes in stockholder’s equity and cash flows of the
Company as of the indicated dates and for the indicated periods (subject, in the
case of unaudited statements, to normal year-end audit adjustments and to any
other adjustments described therein, including the notes thereto).

 

(h)          Bylaws. The Bylaws of JAKKS, as currently in effect, are the
Amended and Restated Bylaws filed with the SEC as an exhibit to JAKKS’ Current
Report on Form 8-K filed October 21, 2011, as amended on December 19, 2014,
which amendment is described in JAKKS’ Proxy Statement on Schedule 14A filed on
November 7, 2014.

 

(i)           Voting Agreements. As of the date hereof, JAKKS has obtained
Voting Agreements with certain parties, as set forth on Schedule 3.04(i) hereto,
which collectively represent approximately fifty percent (50%) of the total
outstanding Common Stock immediately after giving effect to the consummation of
the Transactions, which Voting Agreements shall become effective as of the
Closing. As of the date hereof, Schedule 3.04(i) is true and correct in all
material respects (excluding the information in Schedule 3.04(i) regarding the
Consenting Convertible Noteholders other than Citadel Equity Fund Ltd.), after
giving effect to the consummation of the Transactions.

 

Section 3.05         Additional Representations, Warranties and Agreements of
the Consenting Noteholders. Each Consenting Noteholder, severally and not
jointly, hereby represents and warrants to each Company Party as follows on the
date hereof and on the Closing Date:

 

(a)          Ownership; Good Title.

 

(i)          Such Consenting Noteholder (i) is, or is the investment manager
for, the beneficial owner of or has binding commitments to purchase the
aggregate principal amount of Convertible Notes and/or Oasis Notes, as
applicable, set forth below its signature hereto; (ii) has full power and
authority to act on behalf of, vote and consent to matters concerning such
Notes, as applicable, and to dispose of, exchange, assign, and transfer such
Notes; and (iii) does not otherwise own, hold or control any Notes other than as
set forth below its signature hereto.

 

(ii)         Such Consenting Noteholder’s Convertible Notes and/or Oasis Notes,
as applicable, are free and clear of any pledge, lien, security interest,
charge, claim, equity, option, proxy, voting restriction, right of first
refusal, or other limitation on disposition or encumbrance of any kind that
would adversely affect in any way such Consenting Noteholder’s performance of
its obligations contained in this Agreement at the time such obligations are
required to be performed.

 

 17 

 

 

(iii)        Such Consenting Noteholder has made no prior assignment, sale,
participation, grant, conveyance, pledge, or other Transfer (as defined below)
of, and has not entered into any other agreement to assign, sell, participate,
grant, convey, pledge, or otherwise Transfer, in whole or in part, any portion
of its right, title, or interests (economic or otherwise) in any of its
Convertible Notes and/or Oasis Notes, as applicable, except, in each case,
pledges that such Consenting Noteholder may have created in favor of a prime
broker under and in accordance with its prime brokerage agreement with such
broker.

 

(iv)        Prior to the Closing Date, each Consenting Noteholder agrees with
the Company not to, directly or indirectly, wholly or in part, (1) sell, assign,
transfer, loan, hypothecate, pledge, permit the participation in, or otherwise
dispose of, or offer or enter into any contract or arrangement with respect to
any of the foregoing, of any ownership, economic or other interest in any of the
Convertible Notes and/or Oasis Notes, as applicable, (2) deposit any interest in
the Convertible Notes and/or Oasis Notes, as applicable, into a voting trust,
(3) enter into any swap, option or other derivatives transaction that transfers
to another, in whole or in part, any of the economic benefits or risks of
ownership of shares of any Convertible Notes and/or Oasis Notes, as applicable,
or (4) grant any proxies or enter into a voting agreement (other than the Voting
Agreements) with respect to any such Convertible Notes and/or Oasis Notes, as
applicable (each, a “Transfer”), unless the transferee thereof either (I) is a
Consenting Noteholder, (II) prior to such Transfer, agrees in writing for the
benefit of the Company to be bound by all of the terms of this Agreement with
respect to such Convertible Notes or Oasis Notes, as applicable, by executing a
joinder (a “Joinder”) reasonably acceptable, and delivering an executed copy
thereof, to JAKKS, and Skadden, Arps, Slate, Meagher & Flom LLP (in accordance
with the notice provisions set forth in Section 6.12), in which event the
transferee shall become a Consenting Noteholder under this Agreement with
respect to such transferred Convertible Notes and/or Oasis Notes, as applicable,
or (III) is so bound pursuant to the Transactions. Each Consenting Noteholder
agrees and acknowledges that any Transfer of Convertible Notes and/or Oasis
Notes, as applicable, that does not comply with the terms and procedures set
forth in this Section 3.05(a)(iv) shall be deemed null and void ab initio. Upon
execution of a Joinder or by a transferee upon consummation of a Transfer, such
Person shall be deemed to make all of the representations, warranties, and
covenants of a Consenting Noteholder, as applicable, set forth in this
Agreement.

 

(b)          Sophistication and Experience. Such Consenting Noteholder (i)
understands that the Transactions involve substantial risk, (ii) has the
requisite knowledge and experience in financial and business matters,
investments and transactions of the type contemplated by this Agreement and the
Transactions such that it is capable of evaluating the merits and risks of
entering into this Agreement and of making an informed investment decision with
respect to the Transactions, (iii) has conducted an independent review and
analysis of the business and affairs of the Company that it considers sufficient
and reasonable for purposes of entering into this Agreement and the
Transactions, including representing that such Consenting Noteholder is
knowledgeable with respect to the Company and its condition (financial and
otherwise), results of operations, businesses, properties, plans and prospects,
was afforded the opportunity, together with its advisors, to conduct due
diligence on the Company prior to execution of this Agreement, has received and
reviewed, and/or consulted with its advisors with respect to, the Company’s
publicly available information and the other information provided by the Company
upon request of such Consenting Noteholder and/or its advisors, and has had a
reasonable opportunity to ask questions of the Company and its representatives,
including with respect to such information, and the Company or its
representatives have answered to the satisfaction of such Consenting Noteholder
all inquiries that such Consenting Noteholder has put to the Company, (iv) has
been afforded an opportunity to negotiate, either directly or through its
advisors, the terms of such Consenting Noteholder’s participation in, and has
received and reviewed, either directly or through its advisors, sufficient
information that such Consenting Noteholder, in its sole discretion, has deemed
to be necessary or appropriate to make an informed decision on whether to
participate in, the transactions contemplated by this Agreement and the
transactions contemplated hereby and the terms of, and consequences of ownership
of, the New Securities, as applicable, (v) understands that nothing in this
Agreement or any other document contemplated hereby constitutes legal, tax,
accounting, financial or investment advice, and such Consenting Noteholder has
consulted such legal, tax, accounting, financial and investment advisors as it,
in its sole discretion, has deemed to be necessary or appropriate, and
(vi) certifies that, to the extent applicable, it is either (x) a “qualified
institutional buyer,” or QIB, as that term is defined in Rule 144A under the
Securities Act or (y) an Accredited Investor.

 

 18 

 

 

(c)          Restricted Securities.

 

(i)          Each Consenting Convertible Noteholder understands that the New
Securities have not been registered under the Securities Act or the securities
laws of any U.S. state or other jurisdiction, and, therefore, the New Securities
cannot be resold unless they are so registered or unless an exemption from
registration is available. Each Consenting Convertible Noteholder further
understands that it is not contemplated that any registration of the New
Securities will be made under the Securities Act or any securities laws of any
U.S. state or other jurisdiction and understands that the exemptions from
registration afforded by Rule 144 (“Rule 144”) and Rule 144A (“Rule 144A”) (the
provisions of which rules are known to it) depend on the satisfaction of various
conditions, and that, if applicable, Rule 144 may afford the basis for sales
only in limited amounts. The foregoing restrictions are referred to in this
Agreement as the “Securities Law Restrictions.” Such Consenting Convertible
Noteholder understands that the New Securities will bear a legend reflecting the
Securities Law Restrictions. Each Consenting Convertible Noteholder acknowledges
and agrees that the purchase of New Securities by such applicable Consenting
Noteholder has not been solicited by any form of general solicitation or general
advertising.

 

(ii)         Each Consenting Convertible Noteholder is acquiring the New
Securities for its own account, not with a view toward the resale or
distribution of such New Securities and such Consenting Convertible Noteholder
has no present intention of Transferring or otherwise distributing such New
Securities or any interest therein. Each Consenting Convertible Noteholder will
not sell or otherwise Transfer any of the New Securities or any interest therein
except in a registered transaction or in a transaction exempt from or not
subject to the registration requirements of the Securities Act and any other
applicable securities laws and in accordance with the legend reflecting the
Securities Law Restrictions.

 

(d)          Exclusivity of Representations. Each Consenting Noteholder
specifically disclaims that it is relying, or has relied, upon any statement,
advice (whether accounting, tax, financial, legal or other), representation or
warranty made by JAKKS or any of its Subsidiaries, Affiliates or Representatives
regarding the Transactions, except for (i) the representations and warranties
expressly made by the Company Parties in this Agreement and any other
Transaction Documents, and (ii) the disclosures made by JAKKS in the SEC
Documents, subject to the forward looking statements, risk factors and any other
qualifications therein and except to the extent expressly disclosed otherwise by
the Company or its advisors to (y) the Consenting Convertible Noteholders or the
Ad Hoc Group Advisors, and (z) the Consenting Oasis Noteholder or the Consenting
Oasis Noteholder Advisor.

 

 19 

 

 

Section 3.06         Confidentiality. Each Consenting Noteholder hereby agrees
with the Company that Confidential Information furnished to it has been made
available in connection with the Transactions. Each Consenting Noteholder agrees
with the Company that such Consenting Noteholder shall comply with the terms of
any existing confidentiality agreement such Consenting Noteholder has entered
into with the Company, solely to the extent and for so long as such
confidentiality agreement remains in effect.

 

Section 3.07         Public Announcements. The Company hereby agrees to consult
with, and consider in good faith any comments received from, the Consenting
Noteholders before issuing any press release or making any public statement with
respect to this Agreement or the transactions contemplated hereby and will not
issue any such press release or make any such public statement identifying any
of the Consenting Noteholders prior to receiving the written consent of such
Consenting Noteholder(s) about whom such statement is made, which consent shall
not be unreasonably withheld. On or before 4:30 p.m. New York time on the second
(2nd) Business Day following the date of this Agreement, JAKKS shall file with
the SEC the Current Report on Form 8-K in such form as is reasonably acceptable
to the Consenting Noteholders, describing the terms of the transactions
contemplated by the Transaction Documents and attaching each of the Transaction
Documents (in the case of the Voting Agreements, the form thereof) as exhibits
to such filing. JAKKS shall provide a draft of any such press release relating
to the Transactions to the Consenting Noteholders no later than one (1) full
Business Day prior to the dissemination of such press release and shall provide
a draft of such Form 8-K no later than one (1) full Business Day prior to filing
such Form 8-K with the SEC.

 

Section 3.08         Pre-Closing Obligations. Until the Closing Date, and except
with respect to any actions related to the Transactions or otherwise
specifically contemplated under this Agreement, each Company Party agrees
(severally and not jointly) to (a) use its reasonable best efforts to conduct,
and cause its Subsidiaries to conduct, their businesses and operations only in
the ordinary course in a manner that is consistent with past practices and in
compliance with Law, and use reasonable best efforts to preserve intact in all
material respects their business organization and relationships with third
parties (including material creditors, lessors, licensors, suppliers,
distributors and customers) and employees; and (b) not increase in any manner
outside the ordinary course of business the compensation or benefits (including
severance) of any director, officer or employee of the respective Company Party
without the consent of Consenting Noteholders who collectively hold more than
fifty percent (50.0%) of the aggregate principal amount of the Convertible
Notes, such consent not to be unreasonably withheld, conditioned or delayed.

 

Section 3.09         Recusal. While the Consenting Oasis Noteholder or any of
its Affiliates hold Amended and Restated Oasis Notes, any employee of the
Consenting Oasis Noteholder or any of its Affiliates serving as a director on
the Board shall recuse himself (or herself) from any discussion or vote relating
to the terms of the Amended and Restated Oasis Notes.

 

 20 

 

 

Section 3.10         Independent Nature of Consenting Noteholders’ Obligations
and Rights. The obligations of each Consenting Noteholder under any Transaction
Document are several and not joint with the obligations of any other Consenting
Noteholder, and no Consenting Noteholder shall be responsible in any way for the
performance of the obligations of any other Consenting Noteholder under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Consenting Noteholder pursuant hereto or
thereto, shall be deemed to constitute the Consenting Noteholders as, and the
Company acknowledges that the Consenting Noteholders do not so constitute, a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Consenting Noteholders are in any way acting in
concert or as a group, and the Company shall not assert any such claim with
respect to such obligations or the transactions contemplated by the Transaction
Documents and the Company acknowledges that the Consenting Noteholders are not
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. The Company
acknowledges, and each Consenting Noteholder confirms, that it has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors. Each Consenting Noteholder shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Consenting
Noteholder to be joined as an additional party in any proceeding for such
purpose. The use of a single agreement to effectuate the transactions
contemplated hereby and by the other Transaction Documents was solely in the
control of the Company, not the action or decision of any Consenting Noteholder,
and was done solely for the convenience of the Company and not because it was
required or requested to do so by any Consenting Noteholder. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company, and a Consenting
Noteholder, solely, and not between the Company, and the Consenting Noteholders
collectively and not between and among the Consenting Noteholders.

 

Section 3.11         Stockholder Approval. JAKKS shall: (a) file, no later than
September 6, 2019, a preliminary proxy statement with the SEC for a special
meeting of holders of Common Stock (such special meeting, as determined in
accordance with the second proviso of this sentence, the “Stockholder Meeting”),
soliciting each such stockholder’s affirmative vote at the Stockholder Meeting
for approval of resolutions (such affirmative approval being referred to herein
as the “Stockholder Approval”) providing for (i) if so required by the rules and
regulations of the Nasdaq Global Select Market (the “NASDAQ”), JAKKS’ issuance
of all of the shares of Common Stock issuable pursuant to the terms of the
Amended and Restated Oasis Notes in accordance with applicable law and the rules
and regulations of the NASDAQ without giving effect to the Exchange Cap
provisions set forth in the Amended and Restated Oasis Notes, (ii) the
Classified Board Proposal, and (iii) the election to the Board of any director
nominee selected by the Nominating Committee in accordance with the Amended and
Restated Nominating and Corporate Governance Committee Charter; (b) diligently
attempt to resolve any comments received from the staff of the SEC relating to
such preliminary proxy statement, and if appropriate file an amended preliminary
proxy statement with the SEC, so that clearance of the preliminary proxy
statement by the staff of the SEC may be obtained as promptly as possible, (c)
subject to receiving SEC approval (or the absence of comments on the preliminary
proxy statement from the staff of the SEC within ten (10) calendar days of
filing), mail or otherwise disseminate to holders of record of Common Stock of
JAKKS, no later than three (3) Business Days after September 30, 2019, a
definitive proxy statement for the Stockholder Meeting (provided that if a
definitive agreement is entered into by September 30, 2019 that would result in
an Acceptable Transaction (as defined in the New Preferred Certificate of
Designations), the mailing or dissemination of such definitive proxy statement
may be deferred until the third (3rd) Business Day following the public
announcement of such definitive agreement; (d) use reasonable best efforts to
call and hold the Stockholder Meeting no later than October 31, 2019 or as
promptly as practicable thereafter, subject to applicable notice requirements of
SEC regulations, the New Bylaws and Delaware law; and (e) use its reasonable
best efforts to solicit the Stockholder Approval and to cause the Board to
recommend to holders of Common Stock that they approve such resolutions;
provided that if, despite JAKKS’ reasonable best efforts the Stockholder
Approval for any such proposal is not obtained on or prior to December 31, 2019,
JAKKS shall cause an additional meeting of stockholders to be held every six (6)
months thereafter until such Stockholder Approval is obtained; provided,
however, that, in lieu of presenting the proposal in clause (iii) at the
Stockholder Meeting, such proposal may be presented at the following annual
meeting. For the avoidance of doubt, the proposal in clause (i) shall be
substantially in a form previously reviewed by the Consenting Oasis Noteholder
and Schulte Roth & Zabel LLP and the proposals in clauses (ii) and (iii) shall
be subject to the prior review and approval of the Consenting Convertible
Noteholders and their legal counsel. As soon as practicable after the Closing
Date, JAKKS shall submit to the NASDAQ a notification of listing of additional
shares form for, and subject to receipt of any required approval of JAKKS
stockholders as set forth in this Section 3.11 with respect to any shares of
Common Stock issuable in excess of the Exchange Cap (as defined in the Amended
and Restated Oasis Notes), the shares of Common Stock issuable pursuant to the
terms of the Amended and Restated Oasis Notes to be approved for listing on the
NASDAQ.

 

 21 

 

 

Section 3.12         New Common Equity. Each certificate representing shares of
New Common Equity shall contain a legend substantially to the following effect
(in addition to any legends required under applicable securities laws):

 

THIS SECURITY HAS BEEN ACQUIRED FOR INVESTMENT AND WITHOUT A VIEW TO
DISTRIBUTION AND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER STATE SECURITIES LAWS. NO TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THIS SECURITY OR
ANY INTEREST OR PARTICIPATION THEREIN MAY BE MADE EXCEPT (A) IN COMPLIANCE WITH
THE PROVISIONS OF ANY VOTING AGREEMENT BETWEEN THE HOLDER HEREOF AND THE
CORPORATION AND (B)(1) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR (2) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS AND, IN THE CASE OF CLAUSE
(B), PROVIDED THAT THE CORPORATION, IF IT SO REQUESTS, RECEIVES AN OPINION OF
COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE CORPORATION TO THE
EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS.

 

Section 3.13         Registration Rights Agreement. JAKKS shall enter into the
Consenting Convertible Noteholders Registration Rights Agreement with each
holder of New Common Equity within thirty (30) days after the Closing Date.

 

Section 3.14         Withholding. All payments and distributions with respect to
the shares of New Common Equity and New Preferred Equity and the First Lien
Obligations shall be subject to withholding and backup withholding of tax to the
extent required by law (and, in the case of the First Lien Obligations, as
provided under the First Lien Credit Agreement, and, in the case of the New
Preferred Equity, as provided under the New Preferred Certificate of
Designations), and amounts withheld, if any, shall be treated as received by the
holders of such shares or First Lien Obligations in respect of which such
amounts are withheld. Notwithstanding anything to the contrary contained or
implied in this Agreement or the New Preferred Certificate of Designations, the
Parties hereto acknowledge and agree that, absent a change in applicable law,
(a) the parties will treat the New Preferred Equity as not subject to the
application of Section 305 of the Internal Revenue Code of 1986, as amended and
(b) the Company shall not withhold any amounts with respect to the New Preferred
Equity by reason of the application of Section 305 of the Internal Revenue Code
of 1986, as amended. Each holder of New Common Equity, New Preferred Equity or
First Lien Obligations will provide the Company with an applicable IRS Form W-9
or IRS Form W-8 establishing such holder’s residency and, in the case of IRS
Form W-8, any exemption from, or reduction in, U.S. federal withholding tax to
which such holder is entitled.

 

Section 3.15         Additional Voting Agreements. Following the Closing, JAKKS
shall continue to use commercially reasonable efforts to enter into additional
Voting Agreements that, together with the Voting Agreements referred to in
Section 3.04(i), collectively, cover more than fifty percent (50%) of the total
outstanding Common Stock immediately after giving effect to the consummation of
the Transactions.

 

 22 

 

 

Article 4

 

CONDITIONS

 

Section 4.01         Conditions to Obligations of the Parties. The obligations
of the Parties to consummate the Closing are subject to the satisfaction (or, to
the extent permitted under applicable Law, waiver in writing by each of the
Parties) of the following conditions:

 

(a)          no order, ruling or injunction shall have been entered by a court
or other Governmental Authority that prohibits the consummation of the Closing
(“Legal Restraint”);

 

(b)          each Party shall have performed in all material respects all of its
obligations hereunder required to be performed by it prior to or
contemporaneously with the Closing;

 

(c)          no event occurring after the date of this Agreement that
individually, or together with all other events occurring after the date of this
Agreement, has had, or would reasonably be expected to have a Material Adverse
Effect;

 

(d)          the representations and warranties of the Parties shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
are accurate in all respects) at and as of the Closing Date with the same effect
as if made at and as of such date and after giving effect to the Transactions
(except for such representations and warranties made as of a specified date,
which shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which are accurate in all respects) only as of the specified
date);

 

(e)          if the Closing Date is more than one (1) Business Day after the
date of this Agreement, each Company Party shall have delivered a certificate
duly executed by a senior officer of such Company Party, dated as of the Closing
Date, that each of the representations and warranties of such Company Party are
true and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
are accurate in all respects) at and as of the Closing Date with the same effect
as if made at and as of such date after giving effect to the Transactions
(except for such representations and warranties made as of a specified date,
which shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which are accurate in all respects) only as of the specified
date);

 

(f)          contemporaneously with the Closing, the parties thereto shall enter
into the New Revolving Credit Facility and execute the New Revolving Credit
Facility Credit Agreement;

 

(g)         contemporaneously with the Closing, the parties thereto shall enter
into and execute the New Intercreditor Agreement;

 

(h)         contemporaneously with the Closing, JAKKS shall have received the
New Money Investment;

 

(i)           contemporaneously with the Closing, a cash amount representing the
principal balance of, and accrued but unpaid interest under, the Existing Term
Loan Facility shall be deposited with the Term Loan Agent, using, in part, the
proceeds of the New Money Investment;

 

 23 

 

 

(j)           contemporaneously with the Closing, the Existing Term Loan
Facility shall be cancelled;

 

(k)          contemporaneously with the Closing, the parties thereto shall enter
into and execute the First Lien Credit Agreement;

 

(l)           JAKKS shall have delivered to the Consenting Convertible
Noteholders a legal opinion of counsel, subject to customary assumptions and
qualifications, as to the due authorization and issuance of the New Securities
under the Delaware General Corporation Law, a draft of which opinion has been
furnished to Stroock & Stroock & Lavan LLP prior to the date of this Agreement;

 

(m)         JAKKS shall have filed the New Preferred Certificate of Designations
with the Secretary of State of the State of Delaware;

 

(n)          the Voting Agreements referred to in Section 3.04(i) shall have
been executed and delivered by JAKKS and the other parties thereto and shall
have become effective;

 

(o)          JAKKS shall have delivered a certificate of good standing dated
within ten (10) days of the Closing Date to the Consenting Convertible
Noteholders at Closing;

 

(p)          each Consenting Convertible Noteholder shall have delivered or
caused to be delivered, to be held in escrow, (i) to the Escrow Agent by wire
transfer in accordance with Section 2.01(a)(i)(A) its respective amount of the
New Money Investment, and (ii) to the Convertible Notes Trustee in accordance
with Section 2.01(a)(i)(B) all of its Convertible Notes;

 

(q)          Oasis shall have delivered to the Convertible Notes Trustee in
accordance with Section 2.01(b)(ii) all of its Convertible Notes;

 

(r)          contemporaneously with the Closing, the Convertible Notes delivered
in accordance with Section 4.01(o) and Section 4.01(p) shall be cancelled;

 

(s)          contemporaneously with the Closing, (x) each Consenting Noteholder
shall have (i) executed and delivered each Governance Agreement to which such
Consenting Noteholder is a party, and (ii) provided such Consenting Noteholder’s
approval, as applicable, of each Governance Agreement to which such Consenting
Noteholder is not a party, and (y) each counterparty to the Governance
Agreements shall have executed and delivered each Governance Agreement to which
it is a party;

 

(t)          contemporaneously with the Closing, the Company and the other
parties thereto shall have entered into the Employment Agreement
Acknowledgements;

 

(u)         contemporaneously with the Closing, the parties to each other
Transaction Document shall enter into and execute such other applicable
Transaction Document;

 

(v)         contemporaneously with the Closing, the New Securities shall be
issued;

 

(w)         contemporaneously with the Closing, the parties thereto shall enter
into and execute the Amended and Restated Oasis Notes; and

 

(x)          the Common Stock (I) shall be listed on the NASDAQ and (II) shall
not have been suspended, as of the Closing Date, by the SEC or the NASDAQ from
trading on the NASDAQ.

 

 24 

 

 

Article 5

 

TERMINATION

 

Section 5.01         Termination. This Agreement may be terminated at any time
prior to the Closing:

 

(a)          by mutual written agreement of (i) the Consenting Noteholders and
(ii) JAKKS;

 

(b)          by (i) (x) the Consenting Convertible Noteholders, or (y) the
Consenting Oasis Noteholder, in each case, if the Closing has not occurred on or
before August 12, 2019 (the “End Date”); or (ii) by Citadel Equity Fund Ltd.
(solely as to itself) if the Closing has not occurred on or before the date that
is five (5) Business Days after the End Date; provided that the right to
terminate this Agreement pursuant to this Section shall not be available to any
party whose breach of any provision of this Agreement has been a principal cause
of the failure of the Closing to be consummated by such date;

 

(c)          by any Party, if any Legal Restraint shall be in effect and shall
have become final and nonappealable; provided that the right to terminate this
Agreement pursuant to this Section shall not be available to any Party whose
breach of any provision of this Agreement has been a principal cause of such
Legal Restraint being or remaining in effect;

 

(d)          by any Party, if a breach of any representation or warranty or
failure to perform any covenant or agreement on the part of any other Party set
forth in this Agreement shall have occurred that would cause any condition set
forth in Section 4.01(b) or Section 4.01(d) with respect to the obligations,
representations or warranties of such other Party not to be satisfied and such
condition is incapable of being satisfied by the End Date or, if curable, is not
cured by such other Party within 10 days of receipt by such other Party of
written notice of such breach or failure (or such shorter period as remains
between the date such written notice is provided and the End Date);

 

(e)          by any of (i) the Consenting Convertible Noteholders, or (ii) the
Consenting Oasis Noteholder if an Insolvency Proceeding is commenced by any of
the Company Parties; or

 

(f)          by any of (i) the Consenting Convertible Noteholders, or (ii) the
Consenting Oasis Noteholder if an Insolvency Proceeding is commenced against any
of the Company Parties and any of the following events occur: (a) such Company
Party consents to the institution of such Insolvency Proceeding against it, (b)
the petition commencing the Insolvency Proceeding is not timely controverted,
(c) the petition commencing the Insolvency Proceeding is not dismissed within
thirty (30) calendar days of the date of the filing thereof, (d) an interim
trustee, receiver, interim receiver, trustee or monitor is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, such Company
Party, or (e) an order for relief shall have been issued or entered therein.

 

The Party desiring to terminate this Agreement pursuant to this Section 5.01
(other than pursuant to Section 5.01(a)) shall give written notice of such
termination to the other Parties in accordance with Section 6.12.

 

Section 5.02         Effect of Termination. If this Agreement is terminated as
permitted by Section 5.01, such termination shall be without liability of any
Party or its Affiliates to any other Party; provided that any termination of
this Agreement shall not relieve or release any Party from any liability arising
out of (i) any willful and material failure of such Party to fulfill a condition
to the performance of the obligations of another Party set forth in this
Agreement, (ii) any willful and material failure by such Party to perform a
covenant of this Agreement or (iii) any willful and material misrepresentation
or breach with respect to any of the representations and warranties specifically
made by such Party in this Agreement. The provisions of this Section 5.02 and
Section 3.06 and Article 6 shall survive any termination hereof pursuant to
Section 5.01, subject to Section 6.13 and Section 6.15.

 

 25 

 

 

Article 6

 

MISCELLANEOUS

 

Section 6.01         Amendments and Waivers.

 

(a)          Any provision of this Agreement may be amended if, and only if,
such amendment is in writing and is duly executed by each of the Parties hereto.

 

(b)          Any provision of this Agreement may be waived if, and only if, such
waiver is in writing and is duly executed by the Party against whom the waiver
is to be effective.

 

(c)          No failure or delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.

 

(d)          Notwithstanding anything else in this Agreement to the contrary,
any consent, writing, waiver or other agreement of (x) the Consenting
Convertible Noteholders on or prior to the Closing Date shall be deemed to have
been provided hereunder upon the consent, writing, waiver or other agreement of
the Consenting Convertible Noteholders who, as of the date of any such consent,
writing, waiver, or other agreement, collectively hold more than ninety-percent
(90.0%) of the aggregate principal amount of Convertible Notes held by the
Consenting Convertible Noteholders as of the date of this Agreement, (y) the
Consenting Convertible Noteholders following the Closing Date shall be deemed to
have been provided hereunder upon the consent, writing, waiver or other
agreement of those parties who have executed this Agreement as Consenting
Convertible Noteholders and who, as of the date of any such consent, writing,
waiver or other agreement, collectively hold at least sixty-six and two-thirds
percent (66.67%) of the shares of New Preferred Equity held by such parties as
of such date, and (z) the Consenting Oasis Noteholder shall be deemed to have
been provided hereunder upon the consent, writing, waiver or other agreement of
the Consenting Oasis Noteholder who, as of the date of this Agreement,
collectively hold more than fifty-percent (50%) of the aggregate principal
amount of Oasis Notes.

 

Section 6.02         Entire Agreement. This Agreement, including all other
agreements referenced herein, and schedules and exhibits hereto, constitutes the
entire agreement among the Parties with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the Parties with respect to such subject matter.

 

Section 6.03         Expenses. At the Closing, JAKKS will pay (i) the fees and
costs incurred by the Ad Hoc Group Advisors in connection with their
representation of certain of the Consenting Convertible Noteholders in the
Transactions, and (ii) the fees and costs incurred by the Consenting Oasis
Noteholder Advisor in connection with its representation of the Consenting Oasis
Noteholder in the Transactions. From and after the Closing, JAKKS will pay the
legal fees and costs incurred by the Consenting Convertible Noteholders in
connection with any post-closing obligations of the Consenting Convertible
Noteholders or the Company contemplated by this Agreement.

 

 26 

 

 

Section 6.04         Survival. The representations, warranties, covenants and
agreements of the parties hereto contained in this Agreement shall survive the
Closing.

 

Section 6.05         Third Party Beneficiaries. No provision of this Agreement
is intended to confer upon any Person other than the Parties and their
respective heirs, legal and personal representatives, successors and permitted
assigns any right, remedies, benefits, obligations or liabilities.

 

Section 6.06         Successors and Assigns. Other than as set forth in Section
6.13 and Section 6.14, the provisions of this Agreement shall be binding upon
and inure to the benefit of the Parties and their respective heirs, legal and
personal representatives, successors and permitted assigns; provided that the
Company may not assign, transfer or in any manner convey (including by merger,
asset sale or otherwise) all or any part of its rights or obligations under this
Agreement to any other Person, without the prior written consent of the
Consenting Noteholders.

 

Section 6.07         Severability. If any provision of this Agreement is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby so long as this Agreement as so modified continues
to express, without material change, the original intentions of the Parties as
to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the Parties or the
practical realization of the benefits that would otherwise be conferred upon the
Parties, and (b) the Parties shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 6.08         Specific Performance. The Parties recognize that
irreparable injury may result from a breach of any provision of this Agreement
and that money damages may be inadequate to fully remedy the injury.
Accordingly, in the event of a breach or threatened breach of one or more of the
provisions of this Agreement, any party to this Agreement who may be injured (in
addition to any other rights and remedies that may be available to such Person
under this Agreement, any other agreement or under any law) shall be entitled to
seek (without posting a bond or other security) one or more preliminary or
permanent orders (i) restraining and enjoining any act which would constitute a
breach or (ii) compelling the performance of any obligation which, if not
performed, would constitute a breach.

 

Section 6.09         Governing Law. This Agreement shall be governed by and
construed in accordance with the Laws of the State of New York without regard to
its conflict of laws principles.

 

Section 6.10         Jurisdiction and Venue. The Parties agree that (subject to
the last sentence of this Section 6.10) any suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the Transactions shall be brought in the
United States District Court for the Southern District of New York or, if such
court is unavailable, in any New York State court sitting in the Borough of
Manhattan of the City of New York, and each of the parties hereby irrevocably
consents to the exclusive jurisdiction of such court (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by Law, any objection that
he, she or it may now or hereafter have to the laying of the venue of any such
suit, action or proceeding in any such court or that any such suit, action or
proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any Party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each Party agrees that
service of process on such Party as provided in Section 6.12 shall be deemed
effective service of process on such Party. Notwithstanding the foregoing, the
Parties agree that any dispute, suit, action or proceeding relating to any
rights with respect to the New Securities may be brought before the Court of
Chancery of the State of Delaware (or, if the federal courts have exclusive
jurisdiction over the matter, the United States District Court for the District
of Delaware).

 

 27 

 

 

Section 6.11         Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 6.12         Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile with receipt
confirmed, by electronic mail (provided that, in the case of electronic mail,
either receipt of such electronic mail is acknowledged by the applicable
recipient or a confirmatory hardcopy is sent without undue delay by an
internationally recognized courier service ) or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties at the
following addresses:

 

(a)          if to the Company and/or any of the Company Parties:

 

c/o JAKKS Pacific, Inc.

2951 28th Street

Santa Monica, California 90405

Attention: Brent Novak

Facsimile: (424) 286-9655

E-mail:      bnovak@jakks.net

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

300 S. Grand Avenue, Suite 3400

Los Angeles, California 90071

Attention:  Brian J. McCarthy

    Van C. Durrer II

Facsimile:  (213) 621-5070

    (213) 621-5200

Email:        brian.mccarthy@skadden.com

    van.durrer@skadden.com

 

(b)          if to the Consenting Convertible Noteholders: as indicated on such
Consenting Convertible Noteholder’s signature page hereto.

 

with a copy (which shall not constitute notice) to:

 

c/o Stroock & Stroock & Lavan LLP

2029 Century Park East

Los Angeles, California 90067

Attention:  Frank A. Merola

Facsimile:   (310) 556-5959

Email:         fmerola@stroock.com

 

 28 

 

 

and

 

c/o Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038

Attention:  Jeffrey Lowenthal

Facsimile:   (212) 806-6006

Email:         jlowenthal@stroock.com

 

(c)          if to the Consenting Oasis Noteholder:

 

c/o Oasis Legal

Oasis Management (Hong Kong) LLC

21st Floor, Man Yee Building

68 Des Voeux Road Central

Central, Hong Kong

Attention:  General Counsel

Email:        OasisLegal@oasiscm.com

    ashoghi@us.oasiscm.com

 

with a copy (which shall not constitute notice) to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention:  Eleazer N. Klein

Facsimile:  (212) 593-5955

Email:        eleazer.klein@srz.com

 

All notices, requests and other communications shall be deemed received on the
date of receipt by the recipient thereof if received prior to 5:00 p.m. in the
place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

 

Section 6.13         Waiver. Notwithstanding anything to the contrary set forth
in this Agreement and irrespective of whether the Closing occurs, except as
provided for in Section 6.08 and Section 6.15, each Party hereby expressly
waives any and all remedies and claims whether in law or in equity (whether
based upon contract, tort or otherwise), that such Person may have against any
other Party and such Party’s Affiliates (individually or collectively) with
respect to any Damages suffered in connection with this Agreement or the
Transactions or any oral representation made or alleged to be made in connection
herewith. Except as provided for in Section 6.08 and Section 6.15, and
irrespective of whether the Closing occurs, each Party hereby irrevocably and
unconditionally releases, acquits, waives and forever discharges each other
Party and such Party’s Affiliates and their respective current and former
principals, officers, directors, managers, employees, agents, attorneys,
successors, assigns, indemnitees and representatives of any kind, from and
against any and all remedies, actions, causes of action, suits, proceedings,
executions, judgments, duties, debts, dues, accounts, bonds, contracts,
covenants and claims whether in law or in equity (whether based upon contract,
tort or otherwise) pending on, or asserted after, the date hereof, in each case
with respect to (i) any and all Damages arising out of or in connection with
this Agreement or the transactions contemplated hereby or any oral
representation made or alleged to be made in connection herewith whether or not
relating to liabilities, claims or Damages pending on, or asserted after, the
date hereof, and (ii) any cause, matter or thing relating to JAKKS or any of its
current or former Subsidiaries or any actions taken or failed to be taken by any
Party in any capacity related to JAKKS or any of its current or former
Subsidiaries occurring or arising on or prior to the date hereof; provided that
the foregoing shall not affect the Parties’ rights and obligations (i) under all
agreements existing as of the date hereof by and among the Parties which relate
to JAKKS, through the Closing (to the extent the Closing occurs), and (ii) under
all agreements by and among the Parties which relate to JAKKS to be entered into
at the Closing.

 

 29 

 

 

Section 6.14         No Recourse. This Agreement may only be enforced against,
and any claim, action, suit or other legal proceeding based upon, arising out
of, or related to this Agreement, or the negotiation, execution or performance
of this Agreement, may only be brought against the Persons that are expressly
named as Parties hereto and then only with respect to the specific obligations
set forth herein with respect to such Party. Except as provided in the
immediately preceding sentence, no past, present or future principal, officer,
director, manager, employee, incorporator, manager, member, general or limited
partner, stockholder, equityholder, controlling person, Affiliate, agent,
attorney or other representative of any party hereto or any of their successors
or permitted assigns or any direct or indirect principal, officer, director,
manager, employee, incorporator, manager, member, general or limited partner,
stockholder, equityholder, controlling person, Affiliate, agent, attorney,
representative, successor or permitted assign of any of the foregoing (each, a
“Non-Recourse Party”), shall have any liability for any obligations or
liabilities of any Party hereto under this Agreement or for any claim or action
(whether in tort, contract or otherwise) based on, in respect of or by reason of
the transactions contemplated hereby or in respect of any written or oral
representations made or alleged to be made in connection herewith. Without
limiting the rights of any Party to this Agreement against any other Party
hereto, in no event shall any Party make any claims for breach of this Agreement
against, or seek to recover monetary damages from, any Non-Recourse Party.

 

Section 6.15         Releases. Upon Closing, each of the Parties, on behalf of
itself and its successors or assigns (collectively, the “Releasing Parties”), in
consideration of the Consenting Convertible Noteholders’ and Consenting Oasis
Noteholder’s execution of this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
unconditionally, freely, voluntarily and, after consultation with counsel and
becoming fully and adequately informed as to the relevant facts, circumstances
and consequences, releases, waives and forever discharges (and further agrees
not to allege, claim or pursue) any and all claims, rights, causes of action,
counterclaims or defense of any kind whatsoever, in contract, in tort, in law or
in equity, whether known or unknown, fixed or contingent, direct or indirect,
joint and/or several, secured or unsecured, due or not due, liquidated or
unliquidated, asserted or unasserted, or foreseen or unforeseen, which any of
the Releasing Parties might otherwise have or may have against any of the other
Releasing Parties and their predecessors, successors and assigns, Affiliates,
managed accounts or funds, and all of their respective current and former
officers, directors, principals, stockholders (and any fund managers,
fiduciaries or other agents of stockholders with any involvement related to
JAKKS), members, partners, employees, agents, advisory board members, financial
advisors, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors and other professionals,
and such persons’ respective heirs, executors, estates, servants and nominees
(any of the foregoing, a “Related Party,” and collectively, the “Releasees”) in
each case on account of any conduct, condition, act, omission, event, contract,
liability, obligation, demand, covenant, promise, indebtedness, claim, right,
cause of action, suit, damage, defense, judgment, circumstance or matter of any
kind whatsoever which existed, arose or occurred at any time prior to the date
of this Agreement relating to the New Common Equity, the New Preferred Equity,
the Notes, this Agreement and/or the transactions contemplated thereby or hereby
(any of the foregoing, a “Claim” and collectively, the “Claims”); provided;
however, that nothing in this Agreement, including, without limitation, in
Section 6.13 and this Section 6.15, shall operate to waive or release (i) any
Claim arising from or relating to any act or omission of a Released Party that
constitutes fraud, willful misconduct, gross negligence or a criminal act, or
(ii) any obligations of any party under this Agreement or any other Transaction
Document or under any other document or instrument executed in connection with
the transactions contemplated by this Agreement or any other Transaction
Documents. Each of the Releasing Parties expressly acknowledges and agrees, with
respect to the Claims released pursuant to this Section 6.15, that it waives, to
the fullest extent permitted by applicable law, any and all provisions, rights
and benefits conferred by any applicable U.S. federal or state law, or any
principle of U.S. common law, including Section 1542 of the California Civil
Code, that would otherwise limit a release or discharge of any unknown Claims
pursuant to this Section 6.15. Furthermore, each of the Releasing Parties hereby
absolutely, unconditionally and irrevocably covenants and agrees with and in
favor of each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released and/or discharged by the Releasing Parties pursuant to this Section
6.15.

  

 30 

 



 

Section 6.16         Counterparts. This Agreement may be signed in any number of
counterparts (including via facsimile or other electronic method), each of which
shall be deemed to be an original, with the same effect as if the signatures
were upon the same instrument.

 

[Remainder of this page intentionally left blank]

 

 31 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  JAKKS PACIFIC, INC.         By: /s/ Stephen G. Berman   Name: Stephen G.
Berman   Title: President, Chief Executive Officer and Secretary

 

[Signature Page to Transaction Agreement]

 

 

 

 

COMPANY PARTIES:

 

  DISGUISE, INC.         By: /s/ Stephen G. Berman   Name: Stephen G. Berman  
Title: President and Chief Executive Officer         JAKKS SALES LLC         By:
/s/ Stephen G. Berman   Name: Stephen G. Berman   Title: President and Chief
Executive Officer         MAUI, INC.         By: /s/ Stephen G. Berman   Name:
Stephen G. Berman   Title: President and Chief Executive Officer         MOOSE
MOUNTAIN MARKETING, INC.         By: /s/ Stephen G. Berman   Name: Stephen G.
Berman   Title: President and Chief Executive Officer         KIDS ONLY, INC.  
      By: /s/ Stephen G. Berman   Name: Stephen G. Berman   Title: President and
Chief Executive Officer

 

[Signature Page to Transaction Agreement]

  

 

 

 

CONSENTING CONVERTIBLE NOTEHOLDERS:

 

  AXAR CAPITAL MANAGEMENT, LP, as   beneficial owner of certain client accounts
holding Convertible Notes         By: /s/ Andrew Axelrod   Name: Andrew Axelrod
  Title: Authorized Signatory

 

  Aggregate principal amount of Convertible Notes issued pursuant to Rule 144A
(CUSIP No. 47012EAG1) held on the date hereof: $20,248,000       Consenting
Noteholder Contact   Address: Axar Capital Management LP     1330 Avenue of the
Americas, 30th Floor     New York, NY 10019   Attention: Ricardo Mosquera  
Telephone: (212) 356-6137   Facsimile: (212) 956-3127   E-mail:
rmosquera@axarcapital.com         DTC Participant/Broker Contact   Address:
Goldman Sachs     200 W Street 6th Floor     New York, NY 10282   Attention:
Daniel B. Aree-Yee   Telephone: (212) 357-8169   Facsimile: [●]   E-mail:
Daniel.Aree-Yee@gs.com Broker DTC Participant #:       GS/0005

 

[Signature Page to Transaction Agreement]

  

 

 

 

CONSENTING CONVERTIBLE NOTEHOLDERS:

 

  BSP SPECIAL SITUATIONS MASTER A L.P.,   as a Noteholder         By: /s/ Bryan
Martoken   Name: Bryan Martoken   Title: Chief Financial Officer

 

  Aggregate principal amount of Convertible Notes issued pursuant to Rule 144A
(CUSIP No. 47012EAG1) held on the date hereof: $19,865,000       Consenting
Noteholder Contact   Address: Benefit Street Partners LLC     399 Boylston St,
Suite 901     Boston, MA 02116   Attention: Marlon Thompson   Telephone: (212)
623-6544   Facsimile: [●]   E-mail: M.Thompson@benefitstreetpartners.com;    
moconfirm@benefitstreetpartners.com         DTC Participant/Broker Contact  
Address: J.P. Morgan Clearing Corp     383 Madison Avenue, 4th Floor     New
York, NY 10179   Attention: Rachael Ranieri   Telephone: (212) 623-6544  
Facsimile: [●]   E-mail: Rachael.c.ranieri@jpmorgan.com;    
pbmo_benefitstreet@jpmorgan.com Broker DTC Participant #:       DTC 352, Agent
ID 94012, Institutional     ID 94012, Account # 10247954

 

[Signature Page to Transaction Agreement]

  

 

 

 

CONSENTING CONVERTIBLE NOTEHOLDERS:

 

  MOAB PARTNERS, L.P., as a Noteholder         By: /s/ Chad Goldstein   Name:
Chad Goldstein   Title: Chief Financial Officer / Chief Compliance

 

  Aggregate principal amount of Convertible Notes issued pursuant to Rule 144A
(CUSIP No. 47012EAG1) held on the date hereof: $31,062,000       Consenting
Noteholder Contact   Address: Moab Capital Partners, LLC     152 West 57th
Street, 9th Floor     New York NY 10019   Attention: Chad Goldstein CFO/COO  
Telephone: (212) 981-2623   Facsimile: (212) 651-1289   E-mail:
cg@moabpartners.com         DTC Participant/Broker Contact   Address: JP Morgan
    383 Madison Avenue, 4th Floor     New York, NY 10179   Attention: Kwame
Agyeman   Telephone: (347) 643-2592   Facsimile: [●]   E-mail:
Americas.pbmo.ii@jpmorgan.com Broker DTC Participant #:       DTC 352

 

[Signature Page to Transaction Agreement]

  

 

 

 

CONSENTING CONVERTIBLE NOTEHOLDERS:

 

  UBS O’Connor, LLC on behalf of:   NINETEEN77 GLOBAL MULTI-STRATEGY ALPHA
MASTER LIMITED, as a Noteholder         By: /s/ Jeff Richmond   Name: Jeff
Richmond   Title: Executive Director         By: /s/ James DelMedico   Name:
James DelMedico   Title: Executive Director

 

  Aggregate principal amount of Convertible Notes issued pursuant to Rule 144A
(CUSIP No. 47012EAG1) held on the date hereof: $21,270,000       Consenting
Noteholder Contact   Address: UBS O’Connor LLC     1 North Wacker Drive, 32nd
Floor     Chicago, IL 60606   Attention: Jeff R. Richmond   Telephone: (312)
525-5839   Facsimile: (312) 525-6271   E-mail: Jeff. Richmond@ubs.com        
DTC Participant/Broker Contact   Address: Citi Investor Services     390
Greenwich Street, 6th Floor     New York, NY 10013   Attention: Jay Aaronson  
Telephone: (212) 723-5690   Facsimile: [●]   E-mail: Jay.Aaronson@citi.com
Broker DTC Participant #:       DTC 505

 

[Signature Page to Transaction Agreement]

  

 

 

 

CONSENTING CONVERTIBLE NOTEHOLDERS:

 

  CITADEL EQUITY FUND LTD., as a Noteholder   BY: CITADEL ADVISORS LLC, ITS
PORTFOLIO MANAGER         By: /s/ Christopher Ramsay   Name: Christopher Ramsay
  Title: Authorized Signatory

 

  Aggregate principal amount of Convertible Notes issued pursuant to Rule 144A
(CUSIP No. 47012EAG1) held on the date hereof: $3,500,000       Consenting
Noteholder Contact   Address: 131 S Dearborn Street, 32nd Floor     Chicago, IL
60603   Attention: Kevin Newstead   Telephone: (312) 395-4887   Facsimile: (312)
395-7300   E-mail: kevin.newstead@citadel.com         DTC Participant/Broker
Contact   Address: BOFA Securities, Inc.     222 Broadway, 11th Floor     New
York, NY 10038   Attention: Halima Dayton   Telephone: (312) 992-2398  
Facsimile: (212) 553-2086   E-mail: Halima.Dayton@bofa.com Broker DTC
Participant #:       DTC 5198

 

[Signature Page to Transaction Agreement]

  

 

 

 

CONSENTING CONVERTIBLE NOTEHOLDERS:

 

  CONCISE SHORT TERM HIGH YIELD   MASTER FUND SPC, as a Noteholder         By:
/s/ Thomas Krasner   Name: Thomas Krasner   Title: Principal

 

  Aggregate principal amount of Convertible Notes issued pursuant to Rule 144A
(CUSIP No. 47012EAG1) held on the date hereof: $1,882,000       Consenting
Noteholder Contact   Address: Concise Capital Management, LP     1111 Brickell
Avenue, Suite 1525     Miami, FL 33131   Attention: Thomas Krasner   Telephone:
(305) 371-4578   Facsimile: (305) 503-8839   E-mail: Trade@concisecapital.com  
      DTC Participant/Broker Contact   Address: Cowen Prime Services LLC     599
Lexington Avenue, 27th Floor     New York, NY 10022   Attention: Christopher
Luppino   Telephone: (646) 562-1679   Facsimile: [●]   E-mail:
operations@cowenprime.com;     Christopher.Luppino@cowen.com Broker DTC
Participant #:       DTC 443

 

[Signature Page to Transaction Agreement]

  

 

 

 

CONSENTING CONVERTIBLE NOTEHOLDERS:

 

  MERCER QIF FUND PLC – MERCER INVESTMENT FUND I, as a Noteholder         By:
/s/ Thomas Krasner   Name: Thomas Krasner   Title: Principal

 

  Aggregate principal amount of Convertible Notes issued pursuant to Rule 144A
(CUSIP No. 47012EAG1) held on the date hereof: $3,588,000       Consenting
Noteholder Contact   Address: Concise Capital Management, LP     1111 Brickell
Avenue, Suite 1525     Miami, FL 33131   Attention: Thomas Krasner   Telephone:
(305) 371-4578   Facsimile: (305) 503-8839   E-mail: Trade@concisecapital.com  
      DTC Participant/Broker Contact   Address: State Street     1776 Heritage
Drive     Quincy, Ma 02171   Attention: Melissa Curlanis   Telephone: (617)
985-3289   Facsimile: [●]   E-mail: SSC_AMS24_INC@StateStreet.com    
mkcurlanis@statestreet.com Broker DTC Participant #:       DTC 997

 

[Signature Page to Transaction Agreement]

  

 

 

 

CONSENTING CONVERTIBLE NOTEHOLDERS:

 

  THE SARATOGA ADVANTAGE TRUST –   JAMES ALPHA HEDGED HIGH INCOME PORTFOLIO, as
a Noteholder         By: /s/ Thomas Krasner   Name: Thomas Krasner   Title:
Principal

 

  Aggregate principal amount of Convertible Notes issued pursuant to Rule 144A
(CUSIP No. 47012EAG1) held on the date hereof: $337,000       Consenting
Noteholder Contact   Address: Concise Capital Management, LP     1111 Brickell
Avenue, Suite 1525     Miami, FL 33131   Attention: Thomas Krasner   Telephone:
(305) 371-4578   Facsimile: (305) 503-8839   E-mail: Trade@concisecapital.com  
      DTC Participant/Broker Contact   Address: Bank of New York     2 Hanson
Place, 7th Floor     Brooklyn, NY 11217   Attention: Bernard Poelker  
Telephone: (718) 315-3624   Facsimile: [●]   E-mail:
bernard.poelker@bnymellon.com;     GeminiNE-Custody@ultimusfundsolutions.com
Broker DTC Participant #:       DTC 901

 

[Signature Page to Transaction Agreement]

  

 

 

 

CONSENTING CONVERTIBLE NOTEHOLDERS:

 

  CONCISE SHORT TERM HIGH YIELD   FUND, as a Noteholder         By: /s/ Thomas
Krasner   Name: Thomas Krasner   Title: Principal

 

  Aggregate principal amount of Convertible Notes issued pursuant to Rule 144A
(CUSIP No. 47012EAG1) held on the date hereof: $1,825,000       Consenting
Noteholder Contact   Address: Concise Capital Management, LP     1111 Brickell
Avenue, Suite 1525,     Miami, FL 33131   Attention: Thomas Krasner   Telephone:
(305) 371-4578   Facsimile: (305) 503-8839   E-mail: Trade@concisecapital.com  
      DTC Participant/Broker Contact   Address: JP Morgan     4 Chase Metrotech
Center, 6th Floor     Brooklyn, NY 11245   Attention: Stephen Tamayo  
Telephone: (718) 242-5628   Facsimile: [●]   E-mail:
Stephen.v.tamayo@jpmorgan.com;     custody.mo.red@jpmorgan.com Broker DTC
Participant #:       DTC 902

 

[Signature Page to Transaction Agreement]

  

 

 

 

CONSENTING CONVERTIBLE NOTEHOLDERS:

 

  THE BEEBEE FOUNDATION,   as a Noteholder         By: /s/ Thomas Krasner  
Name: Thomas Krasner   Title: Principal

 

  Aggregate principal amount of Convertible Notes issued pursuant to Rule 144A
(CUSIP No. 47012EAG1) held on the date hereof: $268,000       Consenting
Noteholder Contact   Address: Concise Capital Management, LP     1111 Brickell
Avenue, Suite 1525,     Miami, FL 33131   Attention: Thomas Krasner   Telephone:
(305) 371-4578   Facsimile: (305) 503-8839   E-mail: Trade@concisecapital.com  
      DTC Participant/Broker Contact   Address: Northern Trust     801 South
Canal     Chicago, IL 60607   Attention: Carmen Lopez   Telephone: (312)
557-7739   Facsimile: [●]   E-mail: IMLG_National_Team@ntrs.com;    
cl26@ntrs.com Broker DTC Participant #:       DTC 2669

 

[Signature Page to Transaction Agreement]

  

 

 

 

CONSENTING OASIS NOTEHOLDER:

 

  OASIS INVESTMENTS II MASTER FUND LTD.         By: /s/ Phillip Meyer   Name:
Phillip Meyer   Title: Director

 

  Aggregate principal amount of Convertible Notes issued pursuant to Rule 144A
(CUSIP No. 47012EAG1) held on the date hereof: $7,250,000       Total accrued
but unpaid interest on aggregate principal amount of Convertible Notes issued
pursuant to Rule 144A (CUSIP No. 47012EAG1) held on the date hereof: $66,760.42
      Aggregate principal amount of 2017 Oasis Notes issued pursuant to Rule
144A (CUSIP No. AP9531629) held on the date hereof: $21,550,000       Aggregate
principal amount of 2018 Oasis Notes issued pursuant to Rule 144A (CUSIP No.
AT7867597) held on the date hereof: $8,000,000       Total accrued but unpaid
interest on aggregate principal amount of Oasis Notes held on the date hereof:
$261,435.42         Consenting Noteholder Contact   Address: c/o Oasis Legal    
Oasis Management (Hong Kong)     21st Floor, Man Yee Building, 68 Des Voeux
Road, Central, Hong Kong   Attention: General Counsel   Telephone: (852) 2847
7708   E-mail: OasisLegal@oasiscm.com &     ashoghi@us.oasiscm.com         DTC
Participant/Broker Contact   Address:                 Attention:     Telephone:
    Facsimile:     E-mail:   Broker DTC Participant #:       5208

 

[Signature Page to Transaction Agreement]

 

 

 